Mk. Justice Wole,
dissenting.
. In this appeal the Court seems to be saying that in cases of apparent, continuous easements, knowledge of their existence should be presumed. The opinion in Pagán v. Heirs of Rivera 38 P.R.R. 583, as I read it, does not clearly so decide; nor does Morell; nor yet the Supreme Court of Spain, as cited. What these authorities decide is that in cases of apparent, continuous easements knowledge will be presumed *506where the signs (signos) of the easements are ostensible and undoubted, “ostensibles e indubitados.’’ I should dissent as a matter of law from a more general proposition.
Assuming that the Court Was applying only the principles of the cited authorities, I do not find that the facts of the case constituted the ostensible or undoubted signs (signos) of which the jurisprudence speaks. The proof did not satisfy me that the aqueduct was in such plain sight on the supposed servient property as to constitute an exception to the rule that to avail against a third person an- easement should be recorded.